DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on October 22, 2020 has been entered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2018/0288431) in view of Li et al. (“Video Generation from Text”, The Thirty-Second AAAI Conference on Artificial Intelligence (AAAI-18), 2-7 Feb. 2018, pp. 7065-7072).
As to claims 1, 12 and 20, Liu et al. teaches a method for generating information about motion/system/non-transitory computer-readable storage medium (i.e., “A method, computer readable medium, and system are disclosed for action video generation”, Abstract) comprising instructions that, when executed, configure processing circuitry of a computing system to:
a storage device (i.e., “main memory 540”, Paragraph [0119]); and
processing circuitry (i.e., “central processing unit 530”, Paragraph [0119]) having access to the storage device and configured to:
	apply a generative adversarial network (GAN) model trained using a training set that includes abstracted animations of motion (i.e., “Real videos are provided during the training phase of the video generation system 200”, Paragraph [0049]) to generate motion information representing motion by an actor, including motion sequence, without conditioning (i.e., “After being trained, the RNN and generator neural network may be deployed to generate realistic video clips with controlled content and motion and varying numbers of frames”, Paragraph [0036]); and
outputting, by the computing system, the motion information (i.e., “the output is a video clip”, Paragraphs [0063]-[0064]).
	However, Liu et al. does not explicitly disclose receiving, by a computing system, text input indicating motion by an actor, and the applying, by the computing system, of the generative adversarial network (GAN) model to the text input to generate the motion information.
	Li et al. teaches receiving, by a computing system, text input indicating motion by an actor (See for example, “the input text”, and Figure 1, 1 Introduction, pp. 7065-7066), and applying, by the computing system, a generative adversarial network (GAN) model (i.e., “The video generation is based on the scene dynamic decomposition with a GAN framework”, 3 Model Description, p. 7067) to the text input to generate the first a motion filter is computed based on the text t and applied to the gist, … This step forces the model to use the text information to generate plausible motion”, 3.2 Video Generator, p. 7068).
Liu et al. and Li et al. are combinable because they are from the field of digital image processing for motion generation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Liu et al. by incorporating the reception of text input indicating motion by an actor, and applying the generative adversarial network (GAN) model to the text input to generate the motion information.
The suggestion/motivation for doing so would have been to extract static universal features, as well as dynamic detailed information from the text for video generation.
Therefore, it would have been obvious to combine Li et al. with Liu et al. to obtain the invention as specified in claims 1, 12 and 20.

As to claims 2 and 13, Liu et al. teaches motion information includes at least one of: skeleton movement, joint angles between body parts, a mesh of a human body, a facial expression, movement of body landmarks, movement of facial feature landmarks (i.e., “facial expressions”, Paragraph [0064]).

As to claims 3 and 14, Liu et al. teaches outputting the motion information includes outputting an abstracted animation of motion representing the motion by the generate realistic video clips with controlled content and motion and varying numbers of frames”, Paragraph [0036]).
However, Liu et al. does not explicitly disclose applying the GAN model includes applying a GAN model trained to generate a predicted abstracted animation of motion from the text input indicating motion.
Li et al. teaches applying the GAN model includes applying a GAN model trained to generate a predicted abstracted animation of motion from the text input indicating motion (i.e., “video-text pairs”, 3.2 Video Generator, p. 7068).
Therefore, in view of Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. by incorporating the application of the GAN model includes applying a GAN model trained to generate a predicted abstracted animation of motion from the text input indicating motion, in order to construct robust and powerful video representations.

As to claims 4 and 15, Liu et al. teaches the GAN uses at least one of a convolutional neural network (CNN) and a recurrent neural network (RNN) to generate the motion information (i.e., Paragraphs [0033] and [0036]); and wherein the GAN combines the CNN and the RNN for motion completion (i.e., “After being trained, the RNN and generator neural network may be deployed to generate realistic video clips with controlled content and motion and varying numbers of frames”, Paragraph [0036]).

As to claim 5, Liu et al. teaches the GAN includes a gradient penalty (i.e., “alternating gradient update algorithm”, Paragraphs [0045]-[0046] and [0056]).
Real videos are provided during the training phase of the video generation system 200”, Paragraph [0049]).

Allowable Subject Matter
Claims 6-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Drawings
With respect to Figures 8 and 9, and Reference Numeral “903”, Applicant has submitted replacement drawing sheets for Figures 8 and 9, and amended Paragraph [0189] in order to correct for the noted informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claims 3-10 and 14-19, Applicant has amended the claims in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejections have been withdrawn.



Claim Rejections - 35 USC § 101
With respect to claim 20, Applicant has amended the claim in order to recite statutory subject matter.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 102
With respect to claims 1-5, 11-13 and 20, Applicant’s arguments (Remarks, p. 9) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, a new ground(s) of rejection is made in view of Liu et al. and Li et al. (Refer to Claim Rejections - 35 USC § 103 Section above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


2/18/2021